Citation Nr: 1015271	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the right hip.

3.  Entitlement to service connection for degenerative 
changes of the right knee.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for kidney disease to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
November 1970 and from October 1976 to July 1978.  A March 
2006 VA administrative decision determined that the Veteran 
was precluded from entitlement to benefits (other than health 
care benefits under Chapter 17 of Title 38 of the United 
States Code) that may have arisen during his second period of 
active duty.  It was determined that the Veteran's service 
from October 1976 to July 1978 was under conditions other 
than honorable due to willful misconduct.  Specifically, the 
Veteran was listed as AWOL in March 1978 and remained in AWOL 
status until July 1978.  The Veteran did not supply evidence 
to offer reasonable doubt in his case.  Thus, the Veteran was 
found ineligible for compensation benefits for his second 
period of service, from October 1976 to July 1978.  See 38 
U.S.C.A. §§ 101(2), 5303; 38 C.F.R. § 3.12(d).  The Veteran 
did not appeal that decision; therefore, the Board will only 
consider the first period of service with regard to the 
issues on appeal. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for kidney 
disease to include as due to herbicide exposure is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  A lumbar spine disorder is not causally or etiologically 
related to the Veteran's period of honorable active service.

2.  Degenerative joint disease of the right hip is not 
causally or etiologically related to the Veteran's period of 
honorable active service.

3.  Degenerative changes of the right knee are not causally 
or etiologically related to the Veteran's period of honorable 
active service.

4.  There is no competent evidence of a left knee disorder 
that is causally or etiologically related to the Veteran's 
period of honorable active service.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by the Veteran's period of honorable active service, nor may 
arthritis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5017 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Degenerative joint disease of the right hip was not 
incurred in or aggravated by the Veteran's period of 
honorable active service, nor may arthritis be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 5017 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).

3.  Degenerative changes in the right knee were not incurred 
in or aggravated by the Veteran's period of honorable active 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5017 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).

4.  A left knee disorder was not incurred in or aggravated by 
the Veteran's period of honorable active service.  38 
U.S.C.A. §§ 1110, 5017 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
With respect to the Veteran's claims of entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claims, a letter 
dated in March 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letter 
informed the Veteran that additional information or evidence 
was needed to support his service connection claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Board notes that no VA examination was conducted in 
connection with the Veteran's claims  See 38 C.F.R. 
§ 3.159(c)(4).  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  As 
discussed in detail below, the Board finds that no VA 
examination is warranted because there is no evidence of 
treatment for a lumbar spine, hip or knee disorder during the 
Veteran's first period of active service or for many years 
thereafter, and no indication that the claimed disabilities 
may be associated with an event, injury or disease incurred 
during the Veteran's first period of service.  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including arthritis, if they are 
shown to be manifest to a degree of 10 percent or more within 
one year following the Veteran's separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that his lumbar spine, hip 
and knee disorders are related to service.  Specifically, the 
Veteran contends that his disorders are a result of 
performing numerous parachute jumps with the 82nd Airborne 
Division while stationed at Fort Bragg, NC during service.  
Service records show the Veteran was assigned to the Airborne 
Corps at Fort Bragg during his second period of active 
service.  As noted above, due to the nature of the discharge, 
the Board will not consider the Veteran's second period of 
service in connection with his current claims.  

The Board now turns its attention to the first period of 
service.  A review of the service records for the Veteran's 
first period of service shows he worked as a cook.  There is 
no evidence that he performed parachute jumps during this 
period of service.  Treatment records are negative for any 
complaint of or treatment for knee, hip or lumbar spine pain 
problems or disorders.

Post-service treatment records, from 2000 to 2004, show 
treatment for the right knee, hips and spine.  A May 2000 MRI 
shows degenerative changes in the lumbar spine with diffuse 
intervertebral disc bulging.  A May 2001 x-ray shows 
degenerative joint disease of the bilateral hip joint.  A 
March 2005 x-ray reveals traumatic arthritis of the right 
knee with degenerative changes.  There was no evidence of any 
abnormality in the left knee.  No medical nexus opinion was 
provided.

Based on a review of the evidence of record, the Board finds 
that a grant of service connection is not warranted.  In this 
regard, the probative medical evidence shows a current 
diagnosis of degenerative changes and disc bulging in the 
lumbar spine, degenerative joint disease in the hips, and 
right knee arthritis, but there is no competent evidence 
relating the disorders to service.  In this regard, there is 
no medical evidence of treatment for any of the above 
mentioned disorders during the Veteran's first period of 
service or for many years after discharge.

The Board notes that the gap between active service and the 
earliest post-service complaint of a lumbar spine, hip or 
right knee disorder constitutes negative evidence that tends 
to disprove the claim that the Veteran had an injury or 
disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  In this regard, the Board notes that 
there is no evidence of complaints of or treatment for the 
lumbar spine, hips or knees until nearly 30 years post-
discharge from the Veteran's first period of active service.  
Thus, the lack of objective evidence of continuing 
complaints, symptoms, or findings for several years between 
the period of active duty and the first complaints or 
symptoms of a lumbar spine, right hip or right knee disorder 
is itself evidence which tends to show that the Veteran's 
disorders did not begin during his first period of active 
service or for many years thereafter.  In addition, the 
medical evidence does not show the Veteran's disorders to be 
related to his first period of military service.  Therefore, 
service connection is not warranted. 

With regard to the Veteran's left knee disorder, the Board 
notes no evidence of a current diagnosis.  The existence of a 
current disorder is the cornerstone of a claim for VA 
disorder compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Although 
the Veteran has reported left knee pain related to parachute 
jumps in service, service records for the first period of 
service show no evidence of parachute jumps and are absent 
for any evidence of treatment or diagnosis of a left knee 
disorder.  Pond, 12 Vet. App. at 346 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Additionally, although the evidence shows 
complaints of left knee pain, March 2005 x-ray findings were 
normal and no diagnosis was rendered with regard to the left 
knee.  Thus, there is no credible, competent evidence of a 
left knee disorder and service connection is not warranted.  
Degmetich, 104 F.3d at 1333.  

With respect to the Veteran's contentions, a lay person is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

In this case, the medical evidence of record outweighs the 
Veteran's statements.  The evidence shows no competent, 
credible evidence of a diagnosis of a left knee disorder.  
Furthermore, the medical evidence in this case shows no 
relationship between the Veteran's disorders and the first 
period of active service.  Thus, the claim must fail.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for degenerative joint disease of the 
right hip is denied.

Service connection for degenerative changes of the right knee 
is denied.

Service connection for a left knee disorder is denied.



REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to adjudicate 
the remaining issue on appeal.

In this case, the Veteran contends that his current kidney 
disease is related to service.  Specifically, he contends 
that his kidney disease is due to exposure to Agent Orange 
while serving in Vietnam.  The Veteran stated that he was 
stationed in Taegu, Korea in the summer of 1970, but was 
thereafter sent on temporary duty to South Vietnam for 
approximately 30 days.

A review of the service records show no evidence that the 
Veteran served in the Republic of Vietnam.  His form DD 214 
specifically states that he did not serve in Vietnam, but had 
one year and one month of Foreign Service.  Personnel records 
show he was in Korea from approximately September 1969 to 
November 1970, which corresponds with the Veteran's form DD 
214.  Moreover, a July 2007 records request response 
indicated no evidence of any service in the Republic of 
Vietnam.  Additionally, the Board notes that kidney disease 
is not on the list of diseases subject to presumptive service 
connection.  See 38 C.F.R. § 3.309(e).  Therefore, 
presumptive service connection is not warranted in this case.  
See 38 C.F.R. §§ 3.307, 3.309.  However, the claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

A review of the service treatment records indicates treatment 
for a genitourinary disorder during the first period of 
service.  A January 1970 record shows a diagnostic impression 
of urethritis of questionable etiology following a 
urinalysis; he was treated with tetracycline.  However, it is 
unclear what relationship this inservice diagnosis has, if 
any, to the Veteran's current kidney disease.    

Post-service treatment records show a diagnosis of and 
treatment for nephrotic syndrome in May 2001.  A diagnosis of 
membranous nephropathy was made in July 2001 and although the 
examiner indicated that it was likely of an ideopathic 
origin, he also indicated that it appears based on the 
Veteran's history that he may have had it for several years.  
The Board notes that no VA examination has been conducted in 
connection with this claim.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Based on the evidence above, the Board finds a VA examination 
necessary in order to determine whether the Veteran's current 
kidney disorder is related to service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must 
be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  In this 
regard, the evidence shows the Veteran was treated for a 
genitourinary problem during his first period of service and 
has a current diagnosis of kidney disease.  Additionally, no 
nexus opinion has been provided regarding the etiology of the 
Veteran's kidney disease and the Veteran was not afforded a 
VA examination in connection with his claim.  Thus, a VA 
examination is necessary.  See 38 C.F.R. § 3.159(c)(4); see 
also Colvin, supra.

As this case is being remanded for further development, the 
RO should attempt to obtain any and all relevant treatment 
records since 2001 that were not previously associated with 
the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a complete 
copy of the Veteran's relevant, non-
duplicative, treatment records since 
2001.  All efforts to obtain these 
records should be documented.  

2.  Once the above has been completed, 
the Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of his kidney disease.  The 
Veteran's claims folder must be provided 
to the VA examiner to review in 
conjunction with the Veteran's 
examination.  The examination report 
should state that the claims folder has 
been reviewed.  The examiner should be 
requested to express an opinion as to 
whether it is more likely, less likely, 
or as likely as not that the Veteran's 
kidney disease is the direct result of a 
disease or injury incurred during the 
Veteran's first period of service from 
February 1968 to November 1970.  In 
particular, the examiner should take into 
account the January 1970 service 
treatment record for urethritis of 
questionable etiology and post-service 
treatment records for kidney disease.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner should provide a thorough 
and complete rationale for all opinions 
provided in the examination report. 
 
3.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


